                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE

CHERYL ANN LEACH and Husband,                      *
JOHN LEACH, SR.                                    *
                                                   *
       Plaintiffs,                                 *
                                                   *
v.                                                 *         No. 3:21-cv-159
                                                   *
MAC’S CONVENIENCE STORES, LLC,                     *         JURY DEMANDED
                                                   *
       Defendant.                                  *

                                   NOTICE OF REMOVAL

       Without submitting to the jurisdiction of this Court and without waiving any available

defenses, including, without limitation, lack of jurisdiction, improper venue, statute of

limitations, insufficient process, or insufficient service of process, Defendant Mac’s

Convenience Stores, LLC (hereinafter “Mac’s Convenience Stores”), by and through

undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby files this Notice

of Removal of the above-described action to the United States District Court for the Eastern

District of Tennessee at Knoxville from the Circuit Court for Monroe County, Tennessee, where

the action is now pending and states as follows:

       1.      This cause of action was commenced in the Circuit Court for Monroe County,

Tennessee on July 9, 2020.

       2.      This is a civil action for damages arising out of alleged injuries sustained in a fall

accident at the Circle K gas station located at 708 South Main Street in Sweetwater, Tennessee.

       3.      The Complaint demands a judgment “in an amount the jury feels is just and

reasonable.” (Compl.). The Plaintiffs did not demand a specific monetary amount in the

Complaint. (Compl.).




Case 3:21-cv-00159-JRG-HBG Document 1 Filed 04/28/21 Page 1 of 4 PageID #: 1
       4.      On September 3, 2020, the Circuit Court for Monroe County entered an Order

dismissing Circle K Stores, Inc. as an improperly and misjoined defendant. (Exhibit 1). Mac’s

Convenience Stores, LLC was the sole remaining party defendant.

       5.      Mac’s Convenience Stores filed an Answer, and the parties proceeded with

discovery. (Exhibit 1).

       6.      On March 29, 2021, the Plaintiffs sent the settlement demand letter attached

hereto as Exhibit 2 to Mac’s Convenience Stores for $158,466.00. The Plaintiffs’ settlement

demand was Mac’s Convenience Stores’ first notice the Plaintiffs were seeking more than

$75,000.00, exclusive of interest and costs, in this lawsuit.

       7.      The United States District Court for the Eastern District of Tennessee at

Knoxville has jurisdiction by reason of diversity of citizenship of the parties.

       8.      This suit is between citizens of different states. At the time of the commencement

of this action in state court and since that time, the Plaintiffs were and are citizens of Monroe

County, Tennessee. (Compl. ¶ 1).

       9.      Defendant Mac’s Convenience Stores, LLC is a limited liability company

organized under the laws of Delaware. The citizenship of a limited liability company for

purposes of diversity jurisdiction is the citizenship of its members. Delay v. Rosenthal Collins

Group, Inc., 585 F.3d 1003, 1005 (6th Cir. 2009). None of the members of Mac’ Convenience

Stores, LLC are citizens of Tennessee. Therefore, Mac’s Convenience Stores, LLC is not a

citizen of Tennessee.

       10.     The matter in dispute exceeds $75,000.00, exclusive of interest and costs, based

on the Plaintiffs’ settlement demand letter for $158,466.00. (Exhibit 2); see Santos-Tiller v.

Krispy Kreme Doughnut Corp., 2016 U.S. Dist. LEXIS 112786, at *7 (E.D. Mich. Aug. 24,

2016) (“Plaintiff’s $117,500 settlement demand is a clear indication that she values her claim

                                                  2
Case 3:21-cv-00159-JRG-HBG Document 1 Filed 04/28/21 Page 2 of 4 PageID #: 2
above $75,000.”) (citing McPhail v. Deere & Co., 529 F.3d 947, 956 (10th Cir. 2008); Cohn v.

Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002)); see also Butler v. Rue 21, Inc., 2011 U.S.

Dist. LEXIS 25127, at *19-20 (E.D. Tenn. Mar. 11, 2011) (denying remand where the plaintiff

submitted a $365,000 settlement demand). Accordingly, the jurisdictional amount is satisfied in

this case.

        11.    This Notice is timely filed pursuant to 28 U.S.C. § 1446(b)(1) as the settlement

demand letter is an “other paper” contemplated by 28 U.S.C. § 1446(b)(3). Santos-Tiller, 2016

U.S. Dist. LEXIS 112786, at *7; Butler, 2011 U.S. Dist. LEXIS 25127, at *20.

        12.    A copy of all pleadings and Orders served upon Mac’s Convenience Stores are

filed with this Notice and attached hereto as Exhibit 1.

        13.    Mac’s Convenience Stores will give written notice of the filing of this Notice as

required by 28 U.S.C. § 1446(d).

        14.    A copy of this Notice will be filed with the Clerk of the Circuit Court for Monroe

County, Tennessee as required by 28 U.S.C. § 1446(d).

        WHEREFORE, Mac’s Convenience Stores requests this action proceed in this Court as

an action properly removed to it.

        Dated this the 28th day of April, 2021.

                                              Respectfully submitted,
                                              CARR ALLISON

                                              By: __/s/ Chancey R. Miller__________________
                                                    SEAN W. MARTIN, BPR #020870
                                                    CHANCEY R. MILLER, BPR #036124
                                                    Attorneys for Defendant
                                                    736 Market Street, Suite 1320
                                                    Chattanooga, TN 37402
                                                    (423) 648-9832 / (423) 648-9869 FAX
                                                    swmartin@carrallison.com
                                                    cmiller@carrallison.com


                                                  3
Case 3:21-cv-00159-JRG-HBG Document 1 Filed 04/28/21 Page 3 of 4 PageID #: 3
                              CERTIFICATE OF SERVICE
I hereby certify that on April 28, 2021, I electronically filed this NOTICE OF REMOVAL with
the Clerk of Court using the CM/ECF system which will automatically send email notification of
such filing to the following attorneys of record:
       W. Holt Smith                                     W. Tyler Weiss
       Law Office of W. Holt Smith                       Worthington & Weiss
       209 Tellico Street North                          409 N. College Street, Suite 1
       Madisonville, TN 37354                            Madisonville, TN 37354
       holtsmithlaw@gmail.com                            tweiss@worthingtonweiss.com


                                           CARR ALLISON

                                           By: __/s/ Chancey R. Miller__________________
                                                 SEAN W. MARTIN, BPR #020870
                                                 CHANCEY R. MILLER, BPR #036124
                                                 Attorneys for Defendant
                                                 736 Market Street, Suite 1320
                                                 Chattanooga, TN 37402
                                                 (423) 648-9832 / (423) 648-9869 FAX
                                                 swmartin@carrallison.com
                                                 cmiller@carrallison.com




                                              4
Case 3:21-cv-00159-JRG-HBG Document 1 Filed 04/28/21 Page 4 of 4 PageID #: 4
